Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 1 of 19 PageID #: 13




                                                            20-CV-3306
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 2 of 19 PageID #: 14
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 3 of 19 PageID #: 15
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 4 of 19 PageID #: 16
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 5 of 19 PageID #: 17
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 6 of 19 PageID #: 18
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 7 of 19 PageID #: 19
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 8 of 19 PageID #: 20
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 9 of 19 PageID #: 21
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 10 of 19 PageID #: 22
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 11 of 19 PageID #: 23
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 12 of 19 PageID #: 24
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 13 of 19 PageID #: 25
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 14 of 19 PageID #: 26
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 15 of 19 PageID #: 27
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 16 of 19 PageID #: 28




         43.      The United States and Bank of America shall bear their own costs and attorneys'

  fees associated with this litigation.

          44.     The Court shall retain jurisdiction for the duration ofthe Agreement to enforce the

  terms of the Agreement, after which time the case shall be dismissed with prejudice upon

  application ofthe United States or the Parties jointly.



  The undersigned hereby apply for and consent to the entry ofthe Agreement:

  For Plaintiff United States of America:

                 2020
  Dated: July 23,--                                     Respectfully submitted,


  SETH D. DuCHARME                                      ERIC S. DREIBAND
  Acting United States Attorney                         Assistant Attorney General
  Eastern District ofNew York                           Civil Rights Division

   /s/ Rachel G. Balaban                                SAMEENA SHINA MAJEED
  RACHEL G. BALABAN                                     Chief
  Assistant United States Attorney
  271 Cadman Plaza East                                  /s/ Katherine A. Raimondo
  Brooklyn, New York 11201                              LUCY G. CARLSON
  Phone: 718-254-6028                                   Deputy Chief
  Fax: 718-254-6081                                     KATHERINE A. RAIMONDO
  E-mail: rachel.balaban@usdoj.gov                      Trial Attorney
                                                        Housing and Civil Enforcement Section
                                                        Civil Rights Division
                                                        U.S. Department ofJustice
                                                        4 Constitution Square
                                                        150 M Street, NE, 8th Floor
                                                        Washington, DC 20530
                                                        Phone: (202) 305-1987
                                                        Fax: (202) 514-1116
                                                        Katherine.Raimondo@usdoj.gov

                                                        Attorneys for Plaintiff
                                                        United States of America




                                                   16
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 17 of 19 PageID #: 29
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 18 of 19 PageID #: 30
Case 1:20-cv-03306-AMD-RER Document 2 Filed 07/23/20 Page 19 of 19 PageID #: 31
